Citation Nr: 0116927	
Decision Date: 06/22/01    Archive Date: 06/28/01	

DOCKET NO.  00-14 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
back trauma with compression fracture at L1, currently 
evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from August 1970 to 
May 1973 and from January 1974 to January 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Indianapolis, Indiana, Regional Office (RO), of the 
Department of Veterans Affairs (VA) which increased the 
rating for a service-connected back disability from 20 
percent to 40 percent from June 1999 and denied a total 
disability rating based on individual unemployability (TDIU).  
The veteran has appealed the amount of the increase assigned 
for the back as well as the denial of a TDIU.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  

The veteran contends that the current manifestations of his 
service-connected back disability are more severe than 
reflected in the current 40 percent rating.  He maintains 
that he is unable to obtain and maintain substantially 
gainful employment due to his service-connected back 
disability.  

The record shows that the veteran sustained an injury to his 
back in service in 1977, including a compression fracture at 
L1.  No wedging or deformity of a vertebral body was shown on 
X-rays during service or on a post service VA examination in 
July 1978.  Service connection was granted in 1978 for 
residuals of back trauma with compression fracture, L1, with 
no demonstrable deformity and a 10 percent rating was 
assigned under diagnostic code 5295.  A March 1996 rating 
action changed his service connected back rating from 10 to 
20 percent disabling and changed the diagnostic code to 5285-
5295

The clinical picture has become complicated over the years as 
a result of the onset of additional back pathology, most 
notably degenerative disc disease of the lumbosacral segment.  
In July 1994, following 3 to 4 months of severe low back pain 
with radiation to the left buttock, posterior thigh, left 
calf and occasional numbness in the left lateral foot, the 
veteran underwent an L5 - S1 microlumbar discectomy for a 
herniated nucleus pulposus.  Following this surgery the 
rating was raised to 20 percent, initially from August 1995, 
later from April 1994.  In 1997, the veteran was found to 
have a neurogenic bladder for which he underwent cystoscopy 
surgery in May 1998.  A consulting VA orthopedic and urology 
team found in September 1998 that the veteran had a 
neurogenic bladder with hyperactivity and low capacity and 
expressed the opinion that the etiology was his herniated 
lumbar disc and back surgery.  

While the current grant of service connection is limited to 
residuals of the injury received in service, including a 
compression fracture at L1, the veteran clearly believes that 
all of his present back pathology and the neurogenic bladder 
should be considered manifestations of his service-connected 
back disability.  The issues of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine and entitlement to service connection for neurogenic 
bladder are therefore inextricably intertwined with the issue 
of entitlement to an increased rating for the injury 
residuals.  Harris v. Derwinski, 1 Vet. App. 180 (1991); 
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994).  See also Parker v. Brown, 7 Vet. 
App. 116 (1994).  

The RO has taken the position that service connection for 
disc disease was previously denied by the rating decision of 
September 19, 1994, which was not appealed and is now final.  
The issue addressed at that time was whether a temporary 
total convalescent rating was warranted under 38 C.F.R. 
§ 4.30 following the veteran's July 1994 surgery for disc 
herniation at L5 - S1.  The RO, noting that service 
connection was in effect for residuals of back trauma, 
reviewed clinical and X-ray findings recorded at a July 1978 
VA examination which was performed just before the rating 
decision which granted service connection.  The rating board 
then stated that the July 1994 discectomy was in an area that 
was "too far away from the service connection location" and 
that there was "no relationship and the 10 percent protected 
evaluation [was] continued."  The veteran was then informed 
that a temporary total evaluation was denied.  

The Board disagrees that the September 1994 rating decision 
was an adjudication of the issue of service connection for 
disc disease for compensation purposes.  The substance of the 
rating board's analysis was limited to a finding that the 
evidence of record did not show that the 1994 surgery was 
related to the service-connected disability.  Despite some 
language suggesting a superficial similarity to a service-
connection determination, the rating decision set forth no 
findings as to whether disc disease was incurred in service 
or whether the service-connected trauma residuals proximately 
caused or resulted in disc disease.  The notice mailed to the 
veteran referred only to the temporary 100 percent 
hospitalization rating, and the term "service connection" was 
not used anywhere in either the rating decision or the 
notice.  The basis for the ultimate denial of a convalescent 
rating was that service connection for disc disease was not 
in effect, not that service connection was not warranted 
under the applicable law and regulations, and what was 
communicated to the veteran was merely that a convalescent 
rating had been denied.  

Even if the Board were satisfied that an adequate service 
connection determination had in fact been rendered in 1994, 
it would be unfair to hold the veteran accountable for 
failing to appeal a decision for which he had not received 
proper notice.  The veteran had not filed a claim for service 
connection per se, was not aware that service connection had 
been placed at issue, and was not informed that service 
connection had been denied.  The granting or denial of 
service connection is a threshold determination that may 
affect future entitlement to other benefits.  In this 
context, to hold the veteran accountable for the consequences 
of a decision that he had no reason to fully understand and 
that was neither fully articulated nor adequately explained 
to him would represent a denial of due process of law.  

In May 1999, the RO denied service connection for a 
neurogenic bladder with augmentation ileocystoplasty on the 
basis that although there was evidence that such disorder was 
related to disc disease, service connection for disc disease 
had previously been denied in 1994.  The decision was limited 
to neurogenic bladder; there were no substantive findings as 
to service connection for disc disease.  The RO relied 
exclusively on the occurrence of a prior service connection 
adjudication which, as discussed herein, did not take place.  

Therefore, the RO must adjudicate de novo the inextricably 
intertwined issues of entitlement to service connection for 
disc disease of the lumbosacral spine and entitlement to 
service connection for neurogenic bladder.  The determination 
must be preceded by completion of the evidentiary development 
necessary to comply with the provisions of the VCAA.  At a 
minimum, such development must include a VA examination and a 
medical opinion as to whether the disc disease is related to 
the injury in service.  

If it would be determined that the degenerative disc disease 
was not a service connected disability, it would then be 
necessary to clearly differentiate the manifestations of the 
service-connected injury residuals from the manifestations of 
any nonservice-connected pathology.  If the disc disease is 
found not to be related to the trauma residuals but the 
manifestations of the service-connected and nonservice-
connected disabilities cannot be differentiated, all back-
related symptoms must be included in determining the proper 
disability rating.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (where it is not possible to separate the effects 
of the service-connected condition versus a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor and that 
such manifestations be attributed to the service-connected 
disability).  

Lastly, it should be noted that since the service-connected 
back disability is due to a vertebral fracture in service, 
the claim for increase must be considered under the 
provisions of Diagnostic Code 5285 of the rating schedule, 
which permit the assignment of an additional 10 percent where 
there is limitation of motion as well as X-ray evidence of 
deformity of a vertebral body.  The RO has rated the 
disability in part under Code 5285, at least to the point of 
listing the code on the rating sheet, but the potential 
effect of this code was not discussed in the most recent 
rating decision or in the statement of the case.  While most 
X-ray examination reports of record do not show vertebral 
deformity, a March 1982 VA X-ray found a mild compression 
deformity at L1.  The potential significance of this finding 
for rating purposes as well as the weight to be attached to 
it in light of the total record should be discussed.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to obtain any additional VA treatment 
records dated since June 1999, the date 
of the most recent treatment records 
currently of record.

2.  The RO should offer the veteran an 
opportunity to identify all sources of 
medical treatment (VA, private or other) 
that he has received for his back 
disability or neurogenic bladder and 
should provide assistance to him in 
obtaining records documenting any such 
treatment.

3.  The RO should make the necessary 
arrangements for the veteran to undergo a 
special orthopedic examination.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  It is 
essential that the claims folder be 
provided to the examiner for review in 
conjunction with the examination, 
together with a copy of this remand.  On 
the basis of the examination findings, 
review of the claims folder, and any 
additional information or evidence 
obtained from the veteran, the examiner 
should respond to the following inquiries 
and explain the basis for all conclusions 
reached:

(a)  The examiner should 
provide an opinion, with full 
rationale, as to the etiology 
of degenerative disc disease 
of the lumbosacral spine, 
status post herniated nucleus 
pulposus at L5 - S1, 
including a finding as to 
whether it is related to the 
injury received in service or 
to residuals of such injury.

(b)  The examiner should 
furnish a medical opinion, 
with full rationale, as to 
the etiology of the veteran's 
neurogenic bladder, including 
a finding as to whether it is 
related to back pathology 
related to the injury in 
service.

(c)  The examiner should 
describe all manifestations 
of lumbosacral spine 
disability in detail, 
including those attributed to 
disc disease.  Such findings 
should include the range of 
motion in all directions in 
degrees.  The examiner should 
indicate the presence or 
absence of muscle atrophy, 
muscle spasm, or indications 
of functional manifestations, 
and should assess the degree 
of additional functional 
impairment resulting from 
flare-ups due to pain.

(d)  If the disc disease is 
found to be unrelated to the 
injury in service or to 
residuals of such injury, the 
examiner should attempt to 
differentiate the 
manifestations of the trauma 
residuals from those of disc 
disease.  In particular, the 
examiner should describe and 
quantify all symptomatology 
associated with the injury 
residuals alone, without 
consideration of nonservice-
connected disc disease.  If 
it is not possible to make 
such a determination, the 
examiner should so state.  

(e)  The examiner should 
express an opinion as to the 
extent to which the service-
connected injury residuals 
(including disc disease of 
the lumbosacral spine, if 
medically determined to be 
related to the injury in 
service), considered alone, 
without regard to any other 
disability or the veteran's 
age, impair his 
employability.  

4.  Upon completion of the above 
development, the RO should readjudicate 
the issues on appeal.  Pursuant to the 
discussion above with regard to the 
absence of controlling prior 
determinations, such adjudication should 
include de novo determinations involving 
the claims for entitlement to service 
connection for disc disease of the 
lumbosacral spine, status post herniated 
nucleus pulposus, and entitlement to 
service connection for neurogenic 
bladder.  Adjudication of the increased 
rating issue should include consideration 
of the applicability and effect of Code 
5285 pertaining to residuals of spinal 
fracture.  If the claims for service 
connection for disc disease of the 
lumbosacral spine, status post herniated 
nucleus pulposus, and neurogenic bladder 
are denied, the veteran should be so 
informed and afforded the opportunity to 
initiate an appeal by filing a notice of 
disagreement.  Thereafter, a supplemental 
statement of the case should be prepared 
covering the rating issue and any service 
connection issue for which a notice of 
disagreement has been submitted.  
Thereafter, the veteran and his 
representative should be given a 60 day 
period of time to reply.  Pursuant to 
38 C.F.R. § 20.200, the veteran must file 
an appeal after the receipt of the 
supplemental statement of the case 
discussing any service connection issue 
in order to perfect those appeals.   

Thereafter, the claim should be returned to the Board for 
further review of all issues for which an appeal has been 
perfected.  No action is required of the veteran until he 
receives further notice.  The purpose of this remand is to 
obtain additional information and meet the requirements of 
due process and the VCAA.  The Board does not intimate any 
factual or legal conclusions as to the outcome ultimately 
warranted on any issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




